Citation Nr: 1423785	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  12-15 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder (initially claimed as posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, claimed as secondary to PTSD.

3.  Entitlement to service connection for a sleep disorder, claimed as secondary to PTSD.

4.  Entitlement to service connection for erectile dysfunction, claimed as secondary to PTSD.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from June 1967 to May 1970.

This appeal arises to the Board of Veterans' Appeals (Board) from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, that in pertinent part denied service connection for posttraumatic stress disorder (PTSD), for hypertension, for a sleep disorder, and for an erectile dysfunction.  The Board has re-characterized the issue of service connection for PTSD to include any acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).


FINDINGS OF FACT

1.  The most probative evidence does not support a finding that the Veteran currently has a psychiatric disorder or has had one at any point during the claim period.

2.  The most probative evidence does not support a finding that the Veteran currently has a sleep disorder or has had one at any point during the claim period.

3.  Service connection is in effect only for tinnitus and not for an acquired psychiatric disability.

4.  There is no evidence suggesting that the Veteran's tinnitus has caused or aggravated his hypertension or erectile dysfunction



CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder are not met.  U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  The criteria for service connection for a sleep disorder are not met.  U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).

3.  The criteria for service connection for hypertension are not met.  U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).

4.  The criteria for service connection for erectile dysfunction are not met.  U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and VA must assist the claimant by making reasonable efforts to obtain all evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  A VA notice letter must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits and the notice letter must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

VA's notice requirements that are set forth at 38 U.S.C.A. § 5103(a) and at 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, VA must notify the claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

VA's duty to notify the claimant was satisfied by a letter sent to the claimant in November 2010.  The letter addresses the elements of service connection, disability ratings, and effective dates.  The letter was sent prior to the initial unfavorable decision by the RO.  

VA's duty to assist the Veteran in the development of the claims has also been met.  Service treatment records (STRs) and all pertinent VA records have been obtained and associated with the file.  VA examinations were conducted in March 2011.  See 38 C.F.R. § 3.159(c) (4).  

When VA provides a medical examination or medical opinion, VA must ensure that the examination report or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The medical examination reports are adequate, as the examiners reviewed the pertinent medical history and considered the claimant's assertions.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  See 38 U.S.C.A. § 5103A (d) (2); 38 C.F.R. § 3.159(c) (4) (i); also see McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Service Connection

Service connection will be awarded for disability resulting from injury or disease incurred in or aggravated by active service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 (West 2002), 38 C.F.R. § 3.303(a) (2013).  

Service connection requires competent evidence showing: (1) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; (2) medical evidence of current disability; and (3) medical evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the United States Court of Appeals for Veterans Claims (hereinafter: the Court) also stressed that § 3.102 states, "The reasonable doubt doctrine is also applicable even in the absence of official records, particularly if the basic incident arose under combat, or similarly stressful conditions [emphasis added], and is consistent with the probable results of such known hardships."  Caluza, 7 Vet. App. at 509.  

Each disabling condition shown by service medical records, or for which the Veteran seeks service connection, must be considered on the basis of the places, types, and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease not diagnosed initially until after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that a Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  

According to 38 U.S.C.A. § 1154(a), the Secretary must consider the places, types, and circumstances of the Veteran's service, his unit's history, his service medical records, and all pertinent lay and medical evidence in the case.  More favorable consideration is afforded combat Veterans under 38 U.S.C.A. § 1154(b).  The Veteran has earned the Combat Infantryman Badge for service in the Republic of South Vietnam.  Because the Veteran is a combat veteran, he must be afforded this consideration.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § Sec. 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy, and the claimed stressor is related to that combat, his lay testimony-alone-may establish the occurrence of the claimed in-service stressor in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of his service.  38 C.F.R. § 3.304(f) (2013); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

A March 2011 VA PTSD compensation examination report reflects that the examiner was asked to determine whether PTSD or any other mental condition exists.  The examiner explained that the pertinent medical history was reviewed, acknowledged that the Veteran's combat status served to verify his claimed PTSD stressors, noted the various diagnostic methods used, and then concluded that the Veteran displayed no mental disorder of any kind.  Although some mild symptoms of PTSD were detected (re-experiencing and arousal), these two symptoms were insufficient to warrant any Axis I diagnosis.  

In his notice of disagreement, the Veteran, through his attorney, claimed that the PTSD examination was inadequate and that the examiner had spent too little time evaluating him.  The Board must address this contention.  

The Veteran's attorney has argued that a structured interview was not conducted and that only a computerized test was administered.  The examiner is presumed competent and to have conducted the examination in accordance with appropriate procedures.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  There is competent evidence in the record to oppose the examiner's conclusion that no psychiatric disability is present.  The Veteran's attorney has argued that a private treatment note from Dr. James Baldwin dated September 30, 2010 and receive December 10, 2010 contains a diagnosis of an anxiety disorder.  It is true that the treatment notes lists anxiety as a current problem but it is not a diagnosis of an anxiety disorder but instead just a listing of a current symptom that does not recur at any other point in the medical records.  Dr. Baldwin, in fact, does not list anxiety as a problem to be treated later in that same treatment note.  Lastly, the Veteran's attorney has argued that the examination was inadequate because the examiner did not address the Veteran's stressors.  In the absence of a diagnosis of PTSD (or any other psychiatric disability) there was no need to discuss stressors.  

When VA provides a medical examination or medical opinion, VA must ensure that the examination report or opinion is adequate.  Barr, 21 Vet. App. at 312.  The VA PTSD examination report is adequate, as the examiner reviewed the pertinent medical history and considered the claimant's plausible assertions.  Accordingly, the Veteran has not shown that the PTSD examination was inadequate.  VA's duty to assist with respect to obtaining a VA PTSD examination or opinion has been met.  38 U.S.C.A. § 5103A (d) (2); 38 C.F.R. § 3.159(c) (4) (i); also see McLendon, 20 Vet. App. at 83.  

The Court has specifically disallowed service connection where there is no present disability:  "[c]ongress specifically limits entitlement for service connected disease or injury to cases where such incidents have resulted in a disability. . . .  In the absence of proof of a present disability there can be no valid claim [for service connection]."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection can also be warranted if there is a diagnosis at any point during the claim period (see McClain v. Nicholson, 21 Vet. App. 319 (2007)) or shortly before a claim is filed (see Romanowsky v. Shinseki, 26 Vet. App. 289 (2013)).  Because PTSD or other acquired psychiatric disability is not shown at any point during the claim period or shortly prior to the claim, after considering all the evidence of record, the Board finds that the preponderance of it is against the claim.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, 1 Vet. App. at 54.  The claim for service connection for any acquired psychiatric disorder must therefore be denied.  
	
Service Connection for a Sleep Disorder

The STRs do not indicate any complaint of or finding of a sleep disorder.  In November 2010, the Veteran claimed service connection for a sleep disorder, but provided no details.  The March 2011 VA PTSD examiner stated, "I found no evidence of a sleep disorder."  That medical opinion remains uncontroverted.  Nor are there any medical records or other competent evidence that indicate a diagnosis or treatment for a sleep disorder at any point during the claim period or shortly before the claim was filed.

As noted earlier, in the absence of proof of a present disability there can be no valid claim [for service connection]."  Brammer, 3 Vet. App, at 225, see also McClain, 21 Vet. App. 319, and Romanowsky, 26 Vet. App. 289.   Because a sleep disorder is not shown, after considering all the evidence of record, the Board finds that the preponderance of it is against the claim.  The Board also notes that the Veteran has specifically asserted that his sleep disorder is secondary to his PTSD and the Board has found that service connection is not warranted for PTSD or any other acquired psychiatric disability, therefore, secondary service connection cannot be granted.

Service Connection for hypertension and erectile dysfunction

The Veteran has not asserted that his hypertension and erectile dysfunction are directly related to service.  Rather, the Veteran and his attorney have specifically limited the claim to one of secondary service connection.  The law provides that a disability cause or aggravated by a service connected disability, will be considered service connected.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran's only service connected disability is tinnitus.  There is no suggestion or claim made that his tinnitus has caused or aggravated his hypertension or erectile dysfunction.  On the contrary, the Veteran and his attorney have asserted that hypertension and erectile dysfunction are secondary to PTSD.  Since the Veteran is not service connected for PTSD, there can be no valid claim for secondary service connection for hypertension or erectile dysfunction as secondary to PTSD.


ORDER

Entitlement to service connection for an acquired psychiatric disorder (claimed as PTSD) is denied.

Entitlement to service connection for a sleep disorder is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for erectile dysfunction is denied.



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


